Title: To Thomas Jefferson from Robert Morris, with Table of Arrears of the States and Jefferson’s Notes, 25 February 1784
From: Morris, Robert
To: Jefferson, Thomas


        
          Sir
          Office of Finance 25th. Febry. 1784.
        
        Your Letter of the first Instant reached me but a few days since and I seize the earliest Moment in my Power of replying to it. I shall reply also in this Letter to that with which I was favored from the honorable Mr. Williamson, and pray both of him and of the Committee that they will excuse it, assuring them that it proceeds from a desire of collecting all I have to say on the Subject under one Point of View.
        It was and is my opinion and has frequently been expressed that the Calls of Congress should be confined to the arrears of former Requisitions so long as it can be possible out of such Means to defray the current Expenditures. And altho it has been necessary to comprize a Part of the Expenditures of 1782 and 1783 within that Debt for the Interest whereof permanent Funds have been required I thought it my Duty to oppose any Relinquishment of the existing Requisitions. I will not repeat the Reasons because the grand Committee appear to be of the same opinion. It was evident that if those Requisitions should produce more than the current Expenditure the Surplus could easily be applied towards discharging a Part of the Debt which arose during the Year 1782 and 1783.
        Enclosed Sir you will find the required account of Taxes received to the End of the last Year. But since that Period there have been further Receipts and I must observe that among these are some small Sums collected in New Jersey and Pennsylvania on the Requisitions for 1783 but these are nevertheless carried (in the Treasury Books) to account of the unsatisfied Requisitions of 1782. Confining myself to round Numbers because I presume the Committee would rather receive Information materially right in Season than wait for greater Accuracy at the Expence of Moments every one of which must be precious, I take Leave to mention that the Arrearages on the Requisitions of 1782 and 1783 exceed eight Millions and that one of those eight Millions would pay the unfunded Expenditures from the End of 1781 to the Commencement of the current Year by which Term of unfunded Expenditures used for want of a better, I mean such Part of the public Debt as arose in that Year and which not having been carried to the Account of the Public Debt but remaining due on my Official Engagements and Anticipations must still be provided for out of the Requisitions. There will remain therefore at best seven Millions for the Service of this Year and Payment of a Part of the former Debt should the  Collections be so rapid as to pay off the required Million beyond the immediate Expences which I confess there is but too little Reason to expect. It will however be useful that pressing applications be made to the States to compleat their Quotas under those Requisitions for if only One hundred thousand Dollars were employed in Payment of our funded Debt before January next, in addition to the Provision for paying the Interest, we might then consider the Independence of our Country as firmly established. I shall dwell no longer [on] this Subject which will I am sure be better matured by the Committee than by any of my Reflections. But I am bound to mention Sir that (from the Slowness and Smallness of the Collections) our Finances are in a more critical Situation than you can easily conceive: Such, that I dare not leave this Place altho I am very desirous of paying my Respects to Congress at Annapolis.
        As to the Vote of September 1782 requiring One million two hundred thousand Dollars for Payment of Interest on Loan Office Certificates &c. I have no official Information of what has been done by the States. Some among them have I believe directed the Issue of a certain other Kind of Certificate for Payment of that Interest, but as the Acts do not conform to the Resolution of Congress I cannot know what Conduct the Loan Officers have pursued. It is much to be lamented that the States individually are not sensible how necessary it is to conform to general Regulations. On every Occasion some local Convenience is consulted and a Deviation made which appears to be of little Consequence to the general System and which [is] nevertheless important; and becomes injurious to the very State by which it was made. The Idea of an Officer dependent only on Congress amenable only to them and consequently obedient only to Orders derived from their Authority is disagreable to each State and carries with it the Air of Restraint. Every such Officer therefore finds a Weight of Public Opinion to contend with. But how, in a Continent so extensive, can that Simplicity of Administration which is essential to Order and Œconomy, be introduced; unless such Officers are not only tolerated but aided by the legislative and executive Authorities? I will pursue these Ideas no farther for the present, because I think the Opportunity will arrive in which the Subject must be considered with more diffused Attention.
        Enclosed (Sir) I have the Honor to transmit an Account of the Civil Establishment of the United States together with an Account of contingent Expences of the several Offices. Neither of these is as complete as could be wished tho as perfect as they can at present be made. You will doubtless observe that all the Offices are not completely filled and that all the contingent Expences are not  brought into the Account. Among the latter Omissions is the contingent Expence of our foreign Ministers which will I am perswaded be far from inconsiderable.
        I have thought it proper also to transmit to the Committee an Estimate of the Sums at which our Civil Establishment might be fixed; and on this Estimate I make the following general Observations. 1st That the Articles of Contingencies therein mentioned are carried out on Conjecture and therefore the Sum Total may be somewhat more or less according to Circumstances. 2ly That the Numbers Titles and Salaries of the several Officers being entirely in the Disposition of Congress they will add to or diminish from them as they may think proper wherefore the Totals will doubtless be different from what I have Stated and 3ly. That a very considerable Part of this Expence being occasioned by the old Accounts will cease of itself when those Accounts are settled.
        I proceed then to observe more particularly on the Expences of the Presidents Household (I) That the present Mode is certainly objectionable as I have frequently had Occasion to observe and which I now repeat with the more Freedom as Nothing which can be said will bear the least personal Application. My Reasons are 1st. No Person not accountable to the United States should be invested with the Right of drawing at Will on the Public Treasury. 2ly. Every Expenditure ought as far as the Reason and Nature of Things will permit to be ascertained with Precision. 3ly. A fixed Salary being annexed to the Office of President of Congress he will be more effectually Master of his own Household and in Consequence a greater Order and Œconomy may reasonably be expected. On the Expences of the Office of Secretary of Congress (II) I shall say nothing. The Expences, the Duties and the Cares are so immediately under the Eye of Congress themselves that it would be Presumption. But I would observe that to the Account of the Contingencies of this Office ought to be carried the Expence not only of Office Rent Stationary &c. But also Fuel for Congress, Printing of the Journals, Expresses sent by Congress and the like.
        The Chaplains of Congress receive at present at the Rate of four hundred Dollars each. If the Office be necessary it ought to be so supported as that the Officers may be entirely attached to Congress and accompany them in their Changes or fix at their permanent Place of Residence which ever of these Modes shall eventually be adopted. I have ventured to state their Salaries at one thousand Dollars each perhaps. I am still under the proper Sum. On the Expence of the Court of Appeals (IV) I can say Nothing because I know not whether the Continuance of it be necessary. But I  should suppose that if three Gentlemen well versed in the Law of Nations were from the Tenure of their Offices to be always with Congress (so as to be consulted and employed when the public Service might require it) Such an Establishment would be continued if the Expence did not exceed the Utility.
        When all our Accounts shall be settled our Debts either paid or properly funded and Things reduced to a Peace Establishment the Expences of the Office of Finance (V) may perhaps be reduced about two thousand Dollars by taking away the Salaries of the Assistant and one Clerk and adding somewhat to that of the Secretary. Under the present Circumstances I do not think the Number of the Officers can be lessened. The Salary of the Superintendant has often been mentioned as very high. This is a Subject on which I can speak with great Plainness and, but for the disagreable Situation of Things above mentioned, I should speak also without any personal Reference. I humbly conceive that the Object of Congress is what it certainly ought to be an enlightened Œconomy. On the Powers of the Office I will say Nothing here because it would be misplaced. The Expences of it are and ought to be great. Untill we can create new Beings we must take Mankind as they are and not only so but we must take them as they are in our own Country. Now it is evident that a certain Degree of Splendor is necessary to those who are clothed with the higher Offices of the United States. I will venture to say that without it those Officers do not perform one of the Duties which they owe to their Masters. And I can say also from Experience that the Salary of six thousand Dollars does not exceed the Expence of that Office. I speak for my Successor or rather for my Country. Neither the Powers nor the Emoluments of the Office have sufficient Charms to keep me in it one Hour after I can quit it with Consistence and I did Hope that Period would have arived during the next Month. Perhaps it may. If a Man of Fortune chuses to run the Course of Vanity or ambition he will naturally wish the Salaries of Office to be low because it must reduce the Number of honest Competitors. I say honest Competitors because that those who would make a Property of public Trusts will always be indifferent as to the amount of Salary seeing that with such Men it forms the smallest pecuniary Consideration. When a liberal Salary enables a Man not rich to live in a Stile of Splendor without impairing his private Fortune the Show he makes and the Respect attached to him really belong to the Country he serves and are among the necessary Trappings of her Dignity. Now it has always appeared to me that true Œconomy consists in putting proper Men in proper Places; to which Purpose proper Salaries are  a previous Requisite. Here I shall pause because the Reflection occurs to my Mind that perhaps this with many other Propositions equally true will never be duly felt untill an opposed Conduct shall lead to disagreable Conviction. If indeed it were my object to enforce this Point I should go no further than the past Experience of Congress and perhaps there might be Room for some Argument on the actual State of the Office of foreign Affairs. The Expences of that Office (VII) as well as of the War Office (VI) require only a Reference to what has been just mentioned. The Expences of the Treasury Office (VIII) cannot be curtailed for before the present Business can be lessened that of our Debt must come forward and there must be some Persons to manage it altho the great Machinery at present employed will be unnecessary.
        For Reasons of evident Propriety I say Nothing on the Establishment of our foreign Servants (IX) only recommending that as little as possible be left to the article of Contingencies. Because if on the one Hand it be just to compensate extraordinary and unexpected Expences for the public Service It is proper on the other Hand to reduce within the closest Limits of Certainty which the nature of things can permit the amount of those Burthens which the People must bear. And it ought to be remembered that Contingencies are generally speaking a Kind of Expences which tho justified by necessity are unprovided for by express appropriation and which therefore ought as much as possible to be avoided.
        The last article is Expences on Collection of the Revenue (XI) and it is much to be lamented that this is so heavy Not indeed the Sum proposed in the Estimate which is trifling but it will be found on Examination that the Expence of collecting Taxes in this Country is greater than in almost any other—a serious Misfortune and which would certainly be provided against if the Officers of the Collection were nominated by Authority of the United States because then those Principles of Suspicion which have already done so much and spoken so loudly would soon fix upon a Grievance at present overlooked because it forms Part of a System favorable to withholding instead of collecting Taxes. It has already been observed that Officers of the Nature of the Receivers are necessary in several States; it is here repeated and Experience will prove it. At the same Time the Committee will please to take Notice that the Loan Officers are not included in the Estimate the Reason of which is that they can answer no Purpose but the Expence of the appointment and the complicating of a System which ought to be simplified. An Officer whose Duty it is to urge Collections may do good if he  performs that Duty but when it is a question of paying Means may be adopted which will be more effectual, less expensive and infinitely less liable to fraud. Not to mention that these means may be such as to avoid long and intricate Accounts. In fact (And I hope Sir you will excuse the Observation) there seems to have existed a Solicitude how to spend Money conveniently and easily but little Care how to obtain it speedily and effectually. The Sums I have proposed as fixed Salaries for these Officers may at first Sight appear large but if the Office is to be at all useful it must be in the Hands of a good Man who can devote to it his whole Time and attention and who will neither by his private Distresses nor by the Scantiness of his Stipend be prompted to betray his Trust or abuse the Confidence reposed in him.
        Before I close this letter I will take the Liberty farther to mention to the Committee as a principal means of avoiding many Disagreable Discussions relative to the present Object that the Establishment of a Mint and due Regulations of the Post Office would soon supply the Funds necessary to defray the Expences of our civil Establishment. The former of these is entirely in the Power of Congress and I should suppose that the States could have no reasonable Objection to leave the Revenue which might arise from the second to the Disposition of Congress for that Purpose.
        I pray your Excuse Sir for troubling you with so long a letter which I will not add to by making Apologies, But assure you of the Respect with which I have the Honor to be Your most obedient & humble Servant,
        
          Robt Morris
        
        
          
            
              
              reqn. &apportnmt.of 8. M.Nov. 1781
              Dollarspaid
              due.Dollars
              Requisn. &apportion—ment of 2MOct. 1782
              Due onboth
            
            
              N. Hampshire
              373,598
                 3,000
               370,598
              80,000
               450,598
            
            
              Massachusetts
              1,307,596
               247,676⅔
              1,059,919⅓
              320,000
              1,379,919⅓
            
            
              Rhode island
              216,684
                67,847.86
               148,8362/45
              48,000
               196,8362/45
            
            
              Connecticut
              747,196
               131,5775/4
               615,6181/8
              222,000
               837,618⅙
            
            
              New York
              373,598
                39,0641/10
               334,5339/10
              90,000
               424,5339/10
            
            
              New Jersey
              485,699
               107,00417/18
               383,6741/18
              110,000
               493,6741/18
            
            
              Pennsylvania
              1,120,794
               346,632.89
               774,1611/90
              300,000
              1,074,1611/90
            
            
              Delaware
              117,085
              
               117,085
              28,000
               140,085
            
            
              Maryland
              933,996
                89,3021/9
               844,6938/9
              220,000
              1,064,6938/9
            
            
              Virginia
              1,307,594
               115,10324/45
              1,192,49021/45
              290,000
              1,482,49021/45
            
            
              N. Carolina
              622,677
              
               622,677
              148,000
               770,677
            
            
              S. Carolina
              373,598
               344,30125/45
                29,29619/45
              120,000
               149,29619/45
            
            
              Georgia
                 24,905
              
                24,905
              24,000
                48,905
            
            
              
              8,000,000
              1,486,51132/49
              6,513,48813/45
              2,000,000
              8,513,48813/45
            
          
          
          
            
              Suppose it practicable for the states to raise in one year
              4,513,48813/45
            
            
              They have paid of the 8 millions
              1,486,51132/45
            
            
              
              6,000,000
            
            
              Then they must be required to make up ¾ of their quota of the 8. millions
              
            
            
              Let the application of this be as follows.
              
            
            
              Balance of interest to end of 1782.
               642,764
            
            
              Interest accruing during the year 1783.
              1,272,581  
            
            
              Interest accruing on the foreign debts in 1784.
               375,833
            
            
              Existing debts of the 8. million fund
              1,000,000
            
            
              Expences of the current year
               427,525⅓
            
            
              Deficiencies of collection suppose
               794,78443/45
            
            
              
              4,513,48813/45
            
          
      